JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00623-CR

                      DEVONTE RASHARD HAYES, Appellant
                                          V.
                          THE STATE OF TEXAS, Appellee

      Appeal from the 337th District Court of Harris County (Tr. Ct. No. 1356324)

      After due consideration, the Court grants the motion to dismiss this appeal filed
by the appellant, Devonte Rashard Hayes. It is therefore CONSIDERED, ADJUDGED,
and ORDERED that the appeal be dismissed. It is further ORDERED that this decision
be certified below for observance.

Judgment rendered May 12, 2015.

Judgment rendered by panel consisting of Justices Keyes, Bland, and Massengale.